DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 16, respectively and variously, of U.S. Patent No. US 11,103,200 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because every feature/element of the claims of the instant Application are similarly recited in claims of the patent with an exception of the system claim 19 and the method of claim 30 of the instant Application corresponding to method of claim 1 and system of claim 16. Since the word “comprising” in claims of the instant Application does not preclude further limitations of the claims of the patent, the claims of the instant Application would be obvious in view of the claims of the patent.
Claims 20-29 and 31-37 do not further add a distinct patentable feature to the claims in view of the claims 2-9 and 17-20 of the patent, and therefor they are rejected themselves under double patenting.

Allowable Subject Matter
Claims 19-37 would be allowable if rewritten or amended or file a terminal disclaimer to overcome the rejection(s) under double patenting, set forth in this Office action. The following is a statement of reasons for the indication of allowable subject matter:  
. . . . determine a density of content within the volumetric medical image based at least in part on intensity values of voxels associated with the content within the volumetric medical image
. . . identify a second direct pathway to the target location that does not pass through regions of the volumetric medical image that satisfy a second density threshold, wherein the regions that satisfy the second density threshold correspond to areas of the volumetric medical image that include an obstructing object, and wherein the second direct pathway corresponds to a potential entry point into tissue of a patient; determine a suggested pose for a medical device based at least in part on the second direct pathway; and cause the display to concurrently display: at least part of the volumetric medical image, an indication of the suggested pose for a medical imaging device, and an indication of the suggested pose for the medical device, of claim 19 combined with other features and elements of the claims;
Claims 20-29 depend from an allowable base claim and are thus allowable themselves.
. . . . identify a direct pathways to the target location that does not pass through regions of the volumetric medical image that satisfy a density threshold, wherein the density threshold corresponds to intensity values of voxels associated with the content within the volumetric medical image, and wherein the regions that satisfy the density threshold correspond to areas of the volumetric medical image that include an obstructing object; determine a suggested pose for a medical device based at least in part on the identified direct pathway; and cause the display to concurrently display: at least part of the volumetric medical image, an indication of the suggested pose for a medical imaging device, and an indication of the suggested pose for the medical device, of claim 30 combined with other features and elements of the claims;
Claims 31-37 depend from an allowable base claim and are thus allowable themselves.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERVIN K NAKHJAVAN whose telephone number is (571)272-5731. The examiner can normally be reached Monday-Friday 9:00-12:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Lefkowitz can be reached on (571)272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHERVIN K NAKHJAVAN/           Primary Examiner, Art Unit 2662